[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO REARGUE
In this case the court found the fair market value of subject property to be $103,680 and awarded an appraisal fee of $4,230 together with $750 for testimony of the appraiser.
Plaintiff now files a motion to reargue and/or correct.
The court concedes that plaintiff is correct in claiming the fair market value of subject property to be $107,680 and that the appraisal fee should be increased to $4,250 and the initial Memorandum of Decision is hereby amended to reflect the corrected figures of $107,680 an $4,250 respectively.
The court however, does not amend its memorandum to increase the award for the testimony of Frank Brennan to $1,500. There was no need to require Brennan's attendance in court for two days. Brennan's testimony could have been completed in one day had counsel used his time more judiciously.
Belinkie, Judge Trial Referee CT Page 1070-a